

116 HRES 1009 IH: Recognizing the threats to press freedom in the United States in the wake of protests following the killing of George Floyd, an unarmed Black man, by police in Minneapolis on May 25, 2020, reaffirming the centrality of a free and independent press to the health of democracy, and reaffirming freedom of the press as a priority of the United States in promoting democracy, human rights, and good governance.
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1009IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Ms. Scanlon (for herself, Mr. Schiff, Ms. Norton, Mr. Vargas, Mrs. Hayes, Mrs. Beatty, Mr. Rush, Mr. Raskin, Mr. Cooper, Mr. Welch, Mr. Hastings, Mr. McGovern, Mr. Neguse, Mr. Cicilline, Mr. Huffman, Mr. San Nicolas, Ms. Houlahan, Ms. Eshoo, Mr. Lynch, Ms. Speier, Ms. Escobar, Mr. Trone, Mr. Malinowski, Mr. Takano, Ms. Wild, Mrs. Fletcher, Ms. Garcia of Texas, Mr. Case, Mr. Crow, Ms. Craig, Mrs. Axne, and Ms. Shalala) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the threats to press freedom in the United States in the wake of protests following the killing of George Floyd, an unarmed Black man, by police in Minneapolis on May 25, 2020, reaffirming the centrality of a free and independent press to the health of democracy, and reaffirming freedom of the press as a priority of the United States in promoting democracy, human rights, and good governance.Whereas the essential role of the independent press and journalists in a free and democratic society has been recognized since the colonial period of the United States and is enshrined in the First Amendment to the Constitution;Whereas the First Amendment to the Constitution proclaims: Congress shall make no law respecting an establishment of religion, or preventing the free exercise thereof; or abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble, and to petition the government for a redress of grievances.;Whereas Article 19 of the United Nations Universal Declaration of Human Rights, adopted at Paris, December 10, 1948, states, Everyone has the right to freedom of opinion and expression; this right includes freedom to hold opinions without interference and to seek, receive and impart information and ideas through any media and regardless of frontiers.;Whereas the United States has made promotion of press freedom worldwide a core part of its human rights and democracy promotion efforts;Whereas the COVID–19 pandemic has accelerated the decline of local news, documented by PEN America in the report Losing the News, shuttering critical information resources, particularly for rural populations and marginalized communities;Whereas journalists have a long established and recognized right to report, and actions by law enforcement or other authorities that prevent them from doing so through intimidation, violence, arrest, or detention is an affront to the First Amendment;Whereas the United States has experienced mass protests in cities and communities around the Nation following the killing of George Floyd by police in Minneapolis on May 25, 2020;Whereas Joel Simon, executive director of the Committee to Protect Journalists, wrote that Covering protests and demonstrations is vital, both in order to inform the public about the demands of the protesters and also to hold officials accountable;Whereas, as of June 4, 2020, the U.S. Press Freedom Tracker, a nonpartisan website managed by the Freedom of the Press Foundation, has received reports of more than 300 reports of press freedom violations committed against journalists covering the demonstrations nationwide;Whereas these cases include instances of journalists and media workers being specifically targeted by law enforcement with tear gas, pepper spray or pepper balls, or rubber bullets despite displaying press credentials and identifying themselves as members of the press;Whereas, on May 29, 2020, police in Minneapolis shot a rubber bullet at the face of a freelance writer and photographer, permanently blinding her in one eye;Whereas, on May 30, 2020, Minneapolis police fired tear gas, pepper spray, and concussion grenades directly at multiple journalists and photographers;Whereas, on May 31, 2020, Seattle police fired projectiles directly at an MSNBC reporter and camera crew;Whereas, on May 31, 2020, a KPCC/LAist reporter was shot in the throat with a rubber bullet by Long Beach police;Whereas, on June 1, 2020, an Australian reporter and camera operator were struck by Federal law enforcement as they covered a demonstration outside the White House in Washington, DC, leading to a formal request by the Australian Ambassador for a police investigation;Whereas the U.S. Press Freedom Tracker has identified more than 49 instances of journalists and media workers being arrested at protests as of June 4, 2020;Whereas, on May 29, 2020, CNN reporter Omar Jiminez, an African-American and Latino journalist, was arrested in Minneapolis while reporting on camera, despite displaying his press credentials and offering to comply with police directives;Whereas, on May 29, 2020, in Las Vegas, Nevada, two photojournalists were arrested while working and charged with the misdemeanor of failure to disperse, before being released a day later;Whereas, on May 31, 2020, an NPR affiliate reporter, a Philadelphia Inquirer reporter, and a Wilmington News-Journal reporter were arrested despite having identified themselves as press;Whereas some cities and States have imposed curfews in a bid to contain the demonstrations, some of which have turned violent, but not all of the curfew orders have explicitly exempted members of the press;Whereas journalists have a vital role to play in documenting and reporting on the protests and must be able to freely cover these events without fear of retaliation from authorities; andWhereas freedom of the press—(1)is a key component of democratic governance, activism in civil society, and socioeconomic development; and(2)enhances public accountability, transparency, and participation in civil society and democratic governance: Now, therefore, be itThat the House of Representatives—(1)expresses support for the First Amendment-protected right of journalists to report on events in the public interest, including protests and demonstrations against police brutality;(2)believes journalists perform an essential role in safeguarding democratic values by keeping the public informed about issues of national and local concern and ensuring transparency and accountability;(3)calls on State, local, and Federal law enforcement to protect the freedom of the press and refrain from targeting journalists and media workers;(4)calls on government entities to clarify that credentialed press are exempt from curfews enacted in response to protests and public demonstrations;(5)stresses the need for accountability where law enforcement entities or protesters violate the Constitution, laws, or regulations in their treatment of journalists and media crews during protests; and(6)reaffirms the centrality of freedom of the press in the United States and around the world to support democracy, expose corruption, and promote good governance.